 



EXECUTION COPY
REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into
effective as of August 22, 2007, by and between DELEK US HOLDINGS, INC., a
Delaware corporation (the “Company”), and TRANSMONTAIGNE INC. a Delaware
corporation (“TransMontaigne”).
RECITALS
     WHEREAS, TransMontaigne and the Company are parties to that certain Stock
Purchase Agreement, dated July 12, 2007 (the “Purchase Agreement”), pursuant to
which TransMontaigne has agreed to sell, and the Company has agreed to purchase,
certain shares of stock owned by TransMontaigne in Lion Oil Company, an Arkansas
corporation, all as described in the Purchase Agreement;
     WHEREAS, pursuant to the Purchase Agreement, the Company agreed to issue
and sell to TransMontaigne One Million Nine Hundred Sixteen Thousand Six Hundred
and Sixty-Seven (1,916,667) shares (the “Delek Shares”) of the Company’s common
stock, par value $0.01 per share (the “Common Stock”);
     WHEREAS, the Company has agreed to provide the registration and other
rights set forth in this Agreement for the benefit of TransMontaigne pursuant to
the Purchase Agreement; and
     WHEREAS, it is a condition to the obligations of TransMontaigne under the
Purchase Agreement that this Agreement be executed and delivered.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Certain Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Purchase Agreement. As used in this Agreement, the following terms shall have
the following respective meanings:
     “Affiliate” means, with respect to any Person, any other Person
controlling, controlled by or under direct or indirect common control with such
Person (for the purposes of this definition “control,” when used with respect to
any specified Person, shall mean the power to direct the management and policies
of such Person, directly or indirectly, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing).
     “Agreement” has the meaning specified therefore in the introductory
paragraph to this Agreement.
     “Claims” has the meaning ascribed to such term in Section 2.1(e)(i).
     “Closing” has the meaning set forth in the Purchase Agreement.
     “Common Stock” has the meaning specified therefor in the Recitals of this
Agreement.
Registration Rights Agreement
Page 1 of 12

 



--------------------------------------------------------------------------------



 



     “Company” has the meaning specified therefor in the introductory paragraph
of this Agreement.
     “Company Indemnified Person” has the meaning ascribed to such term in
Section 2.1(e)(i).
     “Delek Group” means Delek Group Ltd., an Israeli corporation.
     “Delek Group Agreement” means the Registration Rights Agreement, dated as
of April 17, 2006, by and between the Company and Delek Group.
     “Delek Shares” has the meaning specified therefor in the Recitals of this
Agreement.
     “Demand Notice” has the meaning ascribed to such term in Section 2.1(a)(i).
     “Demand Registration” has the meaning ascribed to such term in
Section 2.1(a)(i).
     “Demand Right” has the meaning ascribed to such term in Section 2.1(a)(i).
     “Equity Interest” means (a) with respect to a corporation, any and all
shares of capital stock of such corporation, (b) with respect to a partnership,
limited liability company, trust, or similar Person, any and all units,
interests, or other partnership/limited liability company interests, and (c) any
other direct or indirect equity ownership or participation in a Person.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Holder” means TransMontaigne and any Person holding Registrable Securities
to whom the rights under Section 2.1 have been transferred in accordance with
Section 2.1(h).
     “Holder Indemnified Person” has the meaning ascribed to such term in
Section 2.1(e)(ii).
     “Included Registrable Securities” has the meaning ascribed to such term in
Section 2.1(b)(i).
     “Indemnified Damages” has the meaning ascribed to such term in
Section 2.1(e)(i).
     “Indemnified Party” has the meaning ascribed to such term in
Section 2.1(e)(iii).
     “Indemnifying Party” has the meaning ascribed to such term in
Section 2.1(e)(iii).
     “Managing Underwriter” means, with respect to any Underwritten Offering,
the book running lead manager of such Underwritten Offering.
     “Other Holders” has the meaning ascribed to such term in
Section 2.1(b)(ii).
     “Person” means an individual or entity, including, without limitation, any
corporation, association, joint stock company, trust, joint venture, general or
limited partnership, limited liability company, unincorporated organization, or
governmental entity (or any department, agency or political subdivision
thereof).
     “Piggyback Registration” has the meaning ascribed to such term in
Section 2.1(b)(i).
     “Purchase Agreement” has the meaning specified therefor in the Recitals of
this Agreement.
Registration Rights Agreement
Page 2 of 12

 



--------------------------------------------------------------------------------



 



     “register,” “registered” and “registration” refer to the registration
effected by preparing and filing a Registration Statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
Registration Statement by the SEC.
     “Registrable Securities” means (A) the Delek Shares and (B) any shares of
Common Stock or other capital stock of the Company issued or issuable with
respect to or in exchange for the Delek Shares as a result of any stock split,
stock dividend, distribution, recapitalization, exchange or similar event or
otherwise; provided, however, that such shares shall only be treated as
Registrable Securities if and only for so long as they are held by a Holder or a
permitted transferee pursuant to Section 2.1(h) and (1) have not been disposed
of pursuant to a Registration Statement declared effective by the SEC, (2) have
not been disposed of pursuant to Rule 144 under the Securities Act or (3) have
not otherwise been sold in a transaction exempt from the registration
requirements of the Securities Act so that all transfer restrictions and
restrictive legends with respect thereto are removed upon the consummation of
such sale.
     “Registration Expenses” means all reasonable expenses incurred by the
parties in complying with Sections 2.1(a) and (b), including, without
limitation, all registration, qualification, exchange listing and filing fees,
printing expenses, fees and expenses of counsel and independent accountants for
the Company, blue sky fees and expenses and fees and expenses of the transfer
agent for the Common Stock, incident to or required by any such registration
(but excluding the Selling Expenses for any Holder).
     “Registration Period” has the meaning ascribed to such term in
Section 2.1(d)(i).
     “Registration Statement” means a registration statement under the
Securities Act filed by the Company with the SEC.
     “SEC” means the Securities and Exchange Commission of the United States or
any other U.S. federal agency at the time administering the Securities Act.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the time.
     “Selling Expenses” means all underwriting discounts and selling commissions
and similar fees applicable to the sale of Registrable Securities, all fees and
expenses of legal counsel for any Holder and all transfer taxes relating to any
sale of Registrable Securities.
     “Selling Holder” means a Holder who is selling Registrable Securities
pursuant to Section 2.1(b).
     “Subsidiary” means, as to a Person, any corporation, partnership, joint
venture, limited liability company, association or other entity or organization
in which such Person owns (directly or indirectly) any Equity Interest or other
similar ownership interest.
     “TransMontaigne” has the meaning specified therefor in the introductory
paragraph of this Agreement.
     “Underwritten Offering” means an offering in which shares of Common Stock
are sold to an underwriter on a firm commitment or best efforts basis for
reoffering to the public pursuant to a Registration Statement.
     “Violations” has the meaning ascribed to such term in Section 2.1(e)(i).
Registration Rights Agreement
Page 3 of 12

 



--------------------------------------------------------------------------------



 



ARTICLE II
REGISTRATION RIGHTS
     2.1 Registration Rights.
          (a) Demand Registration.
               (i) Demand Procedure. Subject to the provisions of
Section 2.1(a)(ii), at any time beginning 320 days after the Closing Date, until
the tenth (10th) anniversary of the Closing, a Holder shall have the right (the
“Demand Right”), by written notice to the Company (a “Demand Notice”), to
require the Company to register all or a portion of such Registrable Securities
held by such Holder under and in accordance with the provisions of the
Securities Act (a “Demand Registration”); provided, however, that the Company
shall have no obligation to register any Registrable Securities under this
Section 2.1(a): (A) unless and until the Company receives Demand Notices
demanding registration of Registrable Securities from the Holders of at least a
majority of the Registrable Securities issued and outstanding; or (B) except as
otherwise provided in Section 2.1(a)(iii), if the Company has previously
effected or is in the process of effecting a demand registration under this
Section 2.1(a). The Company shall, within ten (10) days after the date such
Demand Notice is given, provide written notice of such request to all Holders of
Registrable Securities. As soon as practicable, and in any event, no later than
forty-five (45) days following the receipt by the Company of the original Demand
Notice, the Company will file a Registration Statement on Form S-3 with the SEC
with respect to resale of the issued and outstanding Registrable Securities
covered by the original Demand Notice and any additional Registrable Securities
requested to be included in such registration by any other Holders, as specified
by such other Holders in a Demand Notice which shall be provided to the Company
on or before ten (10) days after the date the Company’s Notice is given to such
Holders; provided, however, that if the Company is not then eligible to file
such Registration Statement on Form S-3, the Company shall instead file a
Registration Statement on Form S-1 (or other applicable form) no later than
ninety (90) days following receipt of the original Demand Notice. The Company
will use commercially reasonable efforts to cause such Registration Statement to
be declared effective by the SEC as promptly as practicable after such filing.
               (ii) Postponement. Notwithstanding anything to the contrary in
this, or any other provision of this Agreement, the Company will be entitled to
postpone the filing of, or declaration of effectiveness of, any Registration
Statement prepared pursuant to the exercise of a Demand Right for a reasonable
period of time not in excess of one hundred twenty (120) days, if the board of
directors of the Company determines, in the good faith exercise of its business
judgment, and has delivered to the Holders written certification to the effect,
that such registration and offering would (A) require disclosure of material
non-public information concerning the Company which, at such time, is not in the
best interest of the Company or (B) materially and adversely affect the Company;
provided, however, such postponement right shall be exercised by the Company not
more than once in any twelve (12) month period and provided further, that the
Company shall not register securities for its own account or that of any other
stockholder during any such postponement. In the event of any such postponement,
the Company will promptly notify the Holders in writing when the events or
circumstances permitting such postponement have ended. Notwithstanding the
foregoing, in the event that the Company is subject to a lock-up agreement at
any time that a Holder requests a Demand Registration, the Company shall have
the right to postpone the filing of a Registration Statement pursuant to the
Demand Notice until the expiration of the applicable lock-up period.
               (iii) Marketing Factors. If the Managing Underwriter or
underwriters of any proposed Underwritten Offering of shares of Common Stock
pursuant to a Demand Registration advises the Company that the total issued and
outstanding Registrable Securities held by all of the Holders
Registration Rights Agreement
Page 4 of 12

 



--------------------------------------------------------------------------------



 



exceeds the number of shares of Common Stock which can be sold in such offering
or would have an adverse effect on the price, timing or distribution of the
shares of Common Stock proposed to be offered in such Underwritten Offering,
then the shares of Common Stock to be included in such Underwritten Offering on
behalf of the Holders shall include the number of Registrable Securities that
such Managing Underwriter or underwriters advises the Company can be sold
without having such adverse effect, and the number of shares that may be
included in such Underwritten Offering shall be allocated to the Holders on a
pro rata basis based on the number of Registrable Securities held by each
Holder. If the Managing Underwriter excludes or withdraws 30% or more of the
total issued and outstanding Registrable Securities from such Underwritten
Offering, then such Demand Registration shall not count as the one (1) Demand
Registration permitted hereunder.
               (iv) Delek Group Agreement. Each Holder acknowledges that the
Company has entered into the Delek Group Agreement which, among other things,
requires the Company to furnish notice of any Demand Registration (or
registration of securities for its own account or the account of other
securityholders exercising demand registration rights) to Delek Group and, to
the extent that Delek Group exercises the registration rights set forth in
Section 1.3 thereof in connection with an Underwritten Offering and the Managing
Underwriter is unable to include all registrable securities (including
Registrable Securities) of all applicable securityholders in such Underwritten
Offering as a result of the marketing factors described in Section 2.1(a)(iii),
that the registrable securities requested by Delek Group to be included in such
Underwritten Offering shall be included prior to the inclusion of registrable
securities (including Registrable Securities) of any other securityholder
(including the Holders); provided, however, in such event the Holders shall be
entitled to an additional Demand Registration pursuant to Section 2.1(a)(i) with
respect to the Registrable Securities excluded or withdrawn by the Managing
Underwriter.
Each Holder acknowledges and agrees that the rights of such Holder under this
Agreement are expressly subordinate to the registration rights of Delek Group
set forth in the Delek Group Agreement.
          (b) Piggyback Registration.
               (i) Participation. If the Company proposes to file a Registration
Statement at any time beginning on the day after the first anniversary of the
Closing, until the tenth (10th) anniversary of the Closing, with respect to
shares of Common Stock for its own account, for sale to the public, or to
register shares of Common Stock for stockholders of the Company other than the
Holders, other than (x) a registration relating solely to employee benefit
plans, (y) a registration relating solely to a Rule 145 transaction, or (z) a
registration on any registration form which does not permit secondary sales,
does not include substantially the same information as would be required to be
included in a Registration Statement covering the sale of Registrable
Securities, the Company shall give prompt notice of such proposed registration
to each Holder and such notice shall offer each Holder (or any Holder who is not
participating in the proposed Registration Statement) the opportunity to include
in such registration such number of Registrable Securities (the “Included
Registrable Securities”) as such Holder may request in writing (a “Piggyback
Registration”). The notice required to be provided in this Section 2.1(b)(i) to
each Holder shall be provided pursuant to Section 3.3 and receipt of such notice
shall be confirmed by each Holder. Each Holder shall then have fifteen (15) days
to request inclusion of Registrable Securities in the registration. If no
request for inclusion from a Holder is received within the specified time, such
Holder shall have no further right to participate in such Piggyback
Registration. If, at any time after giving written notice of its intention to
undertake a registration and prior to the closing of such registration, the
Company shall determine for any reason not to undertake or to delay such
registration, the Company may, at its election, give written notice of such
determination to the Selling Holders and, (x) in the case of a determination not
to undertake such registration, shall be relieved of its obligation to sell any
Included
Registration Rights Agreement
Page 5 of 12

 



--------------------------------------------------------------------------------



 



Registrable Securities in connection with such terminated registration, and
(y) in the case of a determination to delay such registration, shall be
permitted to delay offering any Included Registrable Securities for the same
period as the delay in the registration. Any Selling Holder shall have the right
to withdraw such Selling Holder’s request for inclusion of such Selling Holder’s
Registrable Securities in such offering by giving written notice to the Company
of such withdrawal up to and including the time of pricing of such offering.
               (ii) Priority of Piggyback Registration. If the Managing
Underwriter or underwriters of any proposed Underwritten Offering of shares of
Common Stock included in a Piggyback Registration advises the Company that the
total amount of shares of Common Stock which the Selling Holders and any other
Persons (other than the Company) intend to include in such offering exceeds the
number which can be sold in such offering or would have an adverse effect on the
price, timing or distribution of the shares of Common Stock proposed to be
offered in such Underwritten Offering, then the shares of Common Stock to be
included in such Underwritten Offering on behalf of the Selling Holders shall
include the number of Registrable Securities that such Managing Underwriter or
underwriters advises the Company can be sold without having such adverse effect.
Except as provided in Section 2.1(a)(iv), such number of shares of Common Stock
shall be allocated pro rata among the Selling Holders and any other Persons who
possess registration rights who have requested participation in the Piggyback
Registration (“Other Holders”) (based, for each such Selling Holder or Other
Holder, on the percentage derived by dividing (A) the number of Registrable
Securities proposed to be sold by such Selling Holder or such Other Holder in
such offering; by (B) the aggregate number of shares of such class of securities
proposed to be sold by all Selling Holders and all Other Holders in the
Piggyback Registration).
          (c) Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance pursuant to
Section 2.1(a) and Section 2.1(b) shall be borne by the Company; provided,
however, that the Company shall not be required to pay for any Registration
Expenses for any registration proceeding begun pursuant to Section 2.1(a) if the
registration request is subsequently withdrawn at the request of the Holders of
a majority of the Registrable Securities to be registered (in which case all
selling Holders shall bear such expenses pro rata based upon the number of
Registrable Securities that were to be included in the withdrawn registration),
unless the Holders of a majority of the Registrable Securities agree that such
withdrawn registration shall constitute a Demand Registration to which they were
entitled pursuant to Section 2.1(a). All Selling Expenses relating to the sale
of Registrable Securities registered by or on behalf of the Holders shall be
borne by such Holders pro rata on the basis of the number of Registrable
Securities so registered except to the extent such Selling Expense is
specifically attributable to one Holder, in which case it shall be borne by such
Holder.
          (d) Registration Procedures. In the case of the registration,
qualification or compliance effected by the Company pursuant to this Agreement,
the Company will, upon reasonable request, inform each Holder as to the status
of such registration, qualification and compliance. At its expense, in the case
of a Registration Statement filed pursuant to Section 2.1(a) or Section 2.1(b),
the Company will, during such time as any Holder holds Registrable Securities:
          (i) use commercially reasonable efforts to cause such Registration
Statement to become effective and to prepare and file such amendments and
post-effective amendments to the Registration Statement and any documents
required to be incorporated by reference therein as may be necessary to keep the
applicable Registration Statement filed and declared effective pursuant to this
Agreement, and any related qualification or compliance under state securities
laws which it is necessary to obtain, effective until the earliest of (A) one
(1) year after the declaration of effectiveness of such Registration Statement
by the SEC, (B) the date upon which all Registrable Securities cease to be
Registrable Securities and (C) the date upon which the
Registration Rights Agreement
Page 6 of 12

 



--------------------------------------------------------------------------------



 



Holders have completed the distribution described in such Registration
Statement, whichever first occurs (the period of time during which the Company
is required hereunder to keep the Registration Statement effective is referred
to herein as the “Registration Period”); provided, however, that in the case of
clause (A), such Registration Period shall be extended by a period of time equal
to the duration of any stop order, injunction or other order or requirement of
the SEC or other governmental agency or court.
               (ii) at least five (5) Business Days prior to filing a
Registration Statement and at least three (3) Business Days prior to the filing
of a prospectus or any amendments or supplements to a Registration Statement or
a prospectus (but not any periodic report to be incorporated by reference in a
Registration Statement or a prospectus), the Company shall furnish to the
Holders of the Registrable Securities covered by such Registration Statement and
the underwriter or underwriters, if any, copies of or drafts of all such
documents proposed to be filed, which documents shall be subject to the
reasonable review of such Holders and underwriters, if any, and the Company
shall use commercially reasonable efforts to satisfy any objections with respect
thereto raised by the Holders of a majority of the Registrable Securities
participating in such registration or the underwriters, if any;
               (iii) in the event of any Underwritten Offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the underwriter(s) of such offering;
               (iv) furnish such number of prospectuses and other documents
incident thereto as any Holder from time to time may reasonably request to
enable such Holder to consummate the disposition of the Registrable Securities
owned by such Holder;
               (v) use commercially reasonable efforts to timely register or
qualify such Registrable Securities under such other securities or blue sky laws
of such jurisdictions as any Holder reasonably requests and do any and all other
acts and things which may be reasonably necessary to enable such Holder to
consummate the disposition of the Registrable Securities owned by such Holder in
such jurisdictions; provided, that the Company will not be required to
(A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 2.1(d), (B) subject itself
to taxation in any such jurisdiction or (C) file a general consent to service of
process in any jurisdiction unless the Company is already subject to service in
such jurisdiction;
               (vi) notify each Holder of such Registrable Securities as
promptly as practicable (A) after becoming aware of the happening of any event
as a result of which the prospectus included in such Registration Statement, as
then in effect, contains an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or (B) if the board of directors of the
Company determines, in the good faith exercise of its business judgment, that
the disposition of Registrable Securities pursuant the Registration Statement
would (I) require disclosure of material non-public information concerning the
Company which, at such time, is not in the best interest of the Company, or
(II) otherwise materially and adversely affect the Company, and notify each
Holder of such Registrable Securities when such events or circumstances have
ended and the Registration Statement is again available for use in connection
with dispositions of Registrable Securities and, if appropriate, the Company
will in connection therewith prepare a supplement or amendment to the prospectus
included in the Registration Statement so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus will not contain an
Registration Rights Agreement
Page 7 of 12

 



--------------------------------------------------------------------------------



 



untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading; and
               (vii) use commercially reasonable efforts to cause all such
Registrable Securities to be listed or quoted on each securities exchange or
automated quotation system on which similar securities issued by the Company are
then listed or quoted.
          (e) Indemnification. In the event any Registrable Securities are
included in a Registration Statement under this Agreement:
               (i) To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Holder, the directors,
officers, members, partners, employees, agents, underwriters, representatives
of, and each Person, if any, who controls any Holder within the meaning of the
Securities Act or the Exchange Act (each, a “Company Indemnified Person”),
against any losses, claims, damages, liabilities, judgments, fines, penalties,
charges, costs, reasonable attorneys’ fees, amounts paid in settlement or
expenses, joint or several, (collectively, “Claims”) incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the SEC,
whether pending or threatened (“Indemnified Damages”), whether or not a Holder
Indemnified Person is or may be a party thereto, to which any of them may become
subject to the extent such Claims (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon: (A) any
untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any
document incorporated by reference therein or in any filing made in connection
with the qualification of the offering under the securities or other blue sky
laws of any jurisdiction in which Registrable Securities are offered, or the
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, (B) any
untrue statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in the light of the circumstances under which
the statements therein were made, not misleading or (C) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (A) through (C) being, collectively, “Violations”). Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 2.1(e)(i): (i) shall not apply to a Claim by a Company
Indemnified Person to the extent arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information furnished in writing
to the Company by or on behalf of such Company Indemnified Person expressly for
use in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto and (ii) shall not apply to amounts paid
in settlement of any Claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably withheld
or delayed. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Company Indemnified Person and
shall survive the transfer of the Registrable Securities by the Holders pursuant
to Section 2.1(h).
               (ii) In connection with any Registration Statement in which a
Holder is participating, each such Holder agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 2.1(e)(i), the Company, each of its directors, each
Registration Rights Agreement
Page 8 of 12

 



--------------------------------------------------------------------------------



 



of its officers who signs the Registration Statement, employees, agents,
representatives and each Person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act (each, a “Holder Indemnified
Person”), against any Claim or Indemnified Damages to which any of them may
become subject, under the Securities Act, the Exchange Act or otherwise, to the
extent such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by or on behalf of such Holder expressly for use in
connection with such Registration Statement; provided, however, that the
indemnity agreement contained in this Section 2.1(e)(ii) and the agreement with
respect to contribution contained in Section 2.1(e)(iv) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Holder, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Holder
shall be liable under this Section 2.1(e)(ii) for only that amount of a Claim or
Indemnified Damages as does not exceed the higher of the net proceeds to such
Holder as a result of the sale of Registrable Securities pursuant to such
Registration Statement, except in the event of fraud by such Holder. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Holder Indemnified Person and shall survive the
transfer of the Registrable Securities by the Holders pursuant to
Section 2.1(h). Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 2.1(e)(ii) with respect to
any preliminary prospectus shall not inure to the benefit of any Holder
Indemnified Person if the untrue statement or omission of material fact
contained in the preliminary prospectus was corrected on a timely basis in the
prospectus, as then amended or supplemented.
               (iii) Each Company Indemnified Person or Holder Indemnified
Person entitled to indemnification under this Section 2.1(e) (the “Indemnified
Party”) shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any Claim as to which indemnity may be sought, and unless in such Indemnified
Party’s reasonable judgment a conflict of interest may exist between such
Indemnified Party and the Indemnifying Party, shall permit the Indemnifying
Party to assume the defense of any such Claim or any litigation resulting
therefrom, provided that counsel for the Indemnifying Party, who shall conduct
the defense of such Claim, shall be approved by the Indemnified Party (whose
approval shall not unreasonably be withheld), and the Indemnified Party may
participate in such defense at such party’s expense, and provided, further, that
the failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Agreement, unless
such failure is prejudicial to the Indemnifying Party in defending such Claim.
               (iv) If the indemnification provided for in this Section 2.1(e)
is held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any Claim or Indemnified Damages referred to therein, then
the Indemnifying Party, in lieu of indemnifying such Indemnified Party
thereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such Claim or Indemnified Damages in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and of the Indemnified Party on the other in connection with the Violations
which resulted in such Claim or Indemnified Damages as well as any other
relevant equitable considerations. The relative fault of the Indemnifying Party
and of the Indemnified Party shall be determined by reference to, among other
things, whether the Violation relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
Violation.
Registration Rights Agreement
Page 9 of 12

 



--------------------------------------------------------------------------------



 



          (f) Covenants of Holders.
               (i) Each Holder agrees that, upon receipt of any notice from the
Company pursuant to Section 2.1(d)(vi), such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the applicable Registration
Statement (and if so directed by the Company, each Holder shall deliver to the
Company all copies, other than permanent file copies then in such Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice), until the receipt of written notification
from the Company that the circumstances requiring the discontinuation of the use
of such Registration Statement have ended and, if applicable, receipt from the
Company of copies of a supplemented or amended prospectus.
               (ii) Each Holder whose Registrable Securities are included in a
Registration Statement pursuant to an Underwritten Offering severally agrees
(A) for a period of up to ninety (90) days from the date of the final prospectus
with respect to such Underwritten Offering, not to, directly or indirectly,
offer, sell, agree to offer or sell, solicit offers to purchase, grant any call
option or purchase any put option with respect to, pledge, borrow or otherwise
dispose of, or otherwise dispose of any Registrable Securities or any other
capital stock of the Company held by such Holder or otherwise enter into any
swap, derivative or other transaction or arrangement that transfers to another,
in whole or in part, any economic consequence of ownership of any Registrable
Securities or any other capital stock of the Company held by such Holder, other
than any shares of Registrable Securities included in such registration, without
the prior written consent of the Company and the Managing Underwriter and (B) to
enter into such lock-up agreement as the Managing Underwriter may in its
reasonable discretion require in connection with any such Underwritten Offering
(which lock-up agreement may provide for an extension of the lock-up period for
up to an additional 18 days if, during the last 17 days of such 90-day period,
the Company releases earnings results or announces material news or a material
event or announces that it will release earnings results during the 15-day
period following the last day of the lock-up period); provided, however, that in
the case of either clause (A) or (B), all executive officers and directors of
the Company shall be subject to similar restrictions or enter into similar
agreements (subject to such exceptions as the Managing Underwriter may permit in
its reasonable discretion).
               (iii) Each Holder agrees to notify the Company, at any time when
a prospectus relating to a Registration Statement contemplated by
Sections 2.1(a) or 2.1(b), as the case may be, is required to be delivered by it
under the Securities Act, of the occurrence of any event relating to the Holder
which requires the preparation of a supplement or amendment to such prospectus
included in the Registration Statement so that, as thereafter delivered to the
purchasers of Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading relating to such Holder, and each Holder shall
promptly make available to the Company the information to enable the Company to
prepare any such supplement or amendment. Each Holder also agrees that, upon
delivery of any notice by it to the Company of the happening of any event of the
kind described in the preceding sentence of this subsection, the Holder will
forthwith discontinue disposition of Registrable Securities pursuant to such
Registration Statement until its receipt of the copies of the supplemental or
amended prospectus contemplated by this subsection, which the Company shall
promptly make available to each Holder and, if so directed by the Company, each
Holder shall deliver to the Company all copies, other than permanent file copies
then in such Holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice.
Registration Rights Agreement
Page 10 of 12

 



--------------------------------------------------------------------------------



 



               (iv) Each Holder shall promptly furnish to the Company such
information regarding such Holder and the distribution proposed by such Holder
as the Company may request in writing or as shall be required in connection with
any registration, qualification or compliance referred to in this Section 2.1.
Such Holder will assist the Company in updating such information in the
Registration Statement and any prospectus supplement relating thereto.
               (v) Each Holder acknowledges and agrees that the Registrable
Securities sold pursuant to the Registration Statement described in this
Section 2.1 are not transferable on the books of the Company unless the stock
certificate evidencing such Registrable Securities (or other applicable
documentation, if the Registrable Securities are registered as restricted
securities in book-entry form in a direct registration system maintained for the
Company by its transfer agent) is submitted to the Company’s transfer agent.
               (vi) Each Holder hereby covenants with the Company not to make
any disposition of Registrable Securities pursuant to the Registration Statement
other than in compliance with the Securities Act and other applicable laws.
               (vii) Each Holder agrees not to take any action with respect to
any distribution deemed to be made pursuant to such Registration Statement that
constitutes a violation of Regulation M under the Exchange Act or to take any
action that violates any other applicable rule, regulation or law, including,
without limitation, laws relating to short-selling. If requested by the SEC in
connection with the review of a Registration Statement or otherwise, each Holder
agrees to certify its acknowledgement of the matters described in the preceding
sentence and compliance therewith.
          (g) Rule 144 Reporting. With a view to making available to the Holders
the benefits of certain rules and regulations of the SEC which at any time
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use commercially reasonable efforts to:
               (i) make and keep public information available, as those terms
are understood and defined in Rule 144 under the Securities Act, at all times;
and
               (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the Exchange Act.
          (h) Transfer of Registration Rights. The rights to cause the Company
to register Registrable Securities granted to the Holder by the Company under
Sections 2.1(a) and 2.1(b) may be assigned in full by a Holder (i) a Subsidiary
of such Holder, provided that such Holder retains its ownership interest in such
Subsidiary, (ii) an Affiliate of such Holder (other than a Subsidiary of such
Holder) provided that such assignment shall NOT be with the intent of or as part
of a transaction or a series of related transactions to transfer, assign, merge
or exchange such Affiliate to or with a Person that is not an Affiliate of such
Holder or (iii) to a transferee or assignee in conjunction with a transfer or
assignment of all or substantially all of such Holder’s assets to such
transferee or assignee; provided, however, that (A) any transfer or assignment
pursuant to clause (i), (ii) or (iii) shall be effected in accordance with
applicable securities laws; (B) such Holder gives prior written notice to the
Company; and (C) such transferee agrees in writing to comply with the terms and
provisions of this Agreement and such transfer is otherwise in compliance with
this Agreement. Except as specifically permitted by this Section 2.1(h), the
rights of a Holder with respect to Registrable Securities as set out herein
shall not be transferable to any other Person, and any attempted transfer shall
cause all rights of such Holder therein to be forfeited.
Registration Rights Agreement
Page 11 of 12

 



--------------------------------------------------------------------------------



 



ARTICLE III
MISCELLANEOUS
     3.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to any
principles of conflicts of law thereof.
     3.2 Severability. In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, invalid,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision. In such event, the parties shall negotiate, in good
faith, a legal, valid and binding substitute provision which most nearly effects
the intent of the parties in entering into this Agreement.
     3.3 Notices. Notices shall be provided as set forth in Section 10.4 of the
Purchase Agreement, and such provisions are incorporated herein for all
purposes.
     3.4 Facsimile Signatures. Any signature page delivered by a facsimile
machine shall be binding to the same extent as an original signature page, with
regard to any agreement subject to the terms hereof or any amendment thereto.
Any party who delivers such a signature page agrees to later deliver an original
counterpart to any party which requests it.
     3.5 Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
     3.6 Waivers and Amendments. With the written consent of the Company and the
Holders holding at least a majority of the Registrable Securities, any provision
of this Agreement may be waived (either generally or in a particular instance,
either retroactively or prospectively and either for a specified period of time
or indefinitely) or amended. Upon the effectuation of each such waiver or
amendment, the Company shall promptly give written notice thereof to the
Holders, if any, who have not previously received notice thereof or consented
thereto in writing.
     3.7 Successors and Assigns. Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of and be binding upon, the
successors and assigns of the parties hereto.
     3.8 Entire Agreement; Amendment. This Agreement, in conjunction with the
Purchase Agreement, constitutes the full and entire understanding and agreement
between the parties with regard to the subject hereof.
     3.9 Interpretation. Unless otherwise expressly provided to the contrary in
this Agreement, this Agreement shall be interpreted in accordance with the
provisions set forth in Section 1.2 of Exhibit A of the Purchase Agreement, and
such provisions are incorporated herein for all purposes.
     3.10 Arbitration. The arbitration provisions in Section 10.9 of the
Purchase Agreement shall be applicable to this Agreement, and such provisions
are incorporated herein for all purposes.
     3.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A facsimile transmission
of a signed copy of this Agreement shall be deemed an original and shall have
the same valid and binding effect thereof.
Registration Rights Agreement
Page 12 of 12

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first above written.

            DELEK US HOLDINGS, INC.
      By   /s/ Edward Morgan         Name   Edward Morgan        Title   Vice
President and Chief Financial Officer              By   /s/ Joane Walker        
Name   Joane Walker        Title   Vice President and Chief Accounting Officer 
   

            TRANSMONTAIGNE INC.
      By   /s/ Randall J. Larson         Name   Randall J. Larson        Title  
President     

Registration Rights Agreement

 